Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment dated 6/8/2022, the 35 USC 112(b) rejection is withdrawn.
In view of the amendment dated 6/8/2022, an updated search was conducted thereby necessitating new grounds of rejection.
With regards to the drawings, the acceptance thereof is withdrawn because of a newly identified spelling error as indicated below.

Information Disclosure Statement
The information disclosure statement filed 4/14/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL reference #1 is not translated into English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
US reference #1 is a general background reference directed to secure scanning in a network environment.
US reference #2 is a general background reference directed to storing printer setting information associated with a logged in user.
US reference #3 is a general background reference directed to utilizing stored setting information for an authenticated user while allowing common settings for the non-authenticated user.
Foreign reference #1 corresponds to US reference #1.
Foreign reference #2 is a general background reference directed to utilizing previously saved printer settings or default settings depending on the job or user information.
Foreign reference #3 corresponds to previously cited reference to Takenaka, US Pub 20150261481.
NPL reference #1 is not considered because no accompanying translate was provided.

Drawings
The drawings are objected to because at S1402 of Figure 14, print is misspelled as “pint.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first combination identifier” and “second combination identifier” in claims 1, 2, 4, 14, 34, 35, 38 and 39; “displays an object” in claim 37.
The disclosure is objected to because of the following informalities: specification paragraph 0099: the first sentence includes a grammatical error; specification paragraph 0130: the first sentence includes a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 9, 10, 14, 23 and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 each recite where “... transmit, to a communication apparatus, the second combination identifier without receiving any user identifier.” There is no apparent disclosed embodiment in which a combination identifier [see interpretation below] does not have some type user identifier associated therewith.  As shown in at least Figures 7A and 7B and corresponding specification disclosure, there is a user identifier [i.e. owner identifier] associated with each line item.  This includes the non-authenticated user being identified as a “guest.”  Dependent claims 2, 4, 9, 10, 23 and 34-40 are rejected based on their dependency of their respective independent claim.
Claim 1 recites “... transmit, to the communication apparatus, the selected first combination identifier, wherein the transmitted first combination identifier and the transmitted second combination identifier are displayed by the communication apparatus.”  There is no an apparent disclosure of what constitutes a “combination identifier.”  There is no apparent disclosed embodiment in which “the transmitted first combination identifier and the transmitted second combination identifier are displayed by the communication apparatus.”  Claim 14 is similarly rejected as claim 1.  Dependent claims 2, 4, 9, 10, 23 and 34-40 are rejected based on their dependency of their respective independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 9, 10, 14, 23 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite a “first combination identifier” and a “second combination identifier.” It is unclear and indefinite what is intended by either “combination identifier.”   What is representative of a combination identifier?  What is the difference between the first combination identifier and the second combination identifier as the disclosure shows every field in every line item of Figures 7A and 7B populated with some type information?  Dependent claims 2, 4, 9, 10, 23 and 34-38 are rejected for failing to remedy the deficiency of their respective independent claim.  For purposes of examination, the Examiner considers that the combination identifier, given the broadest reasonable interpretation to be represented in a unique manner with the associated setting(s) or in a common manner e.g. an authenticated user or a user that hasn’t been authenticated yet.
Claim 1 recites “... transmit, to the communication apparatus, the selected first combination identifier, wherein the transmitted first combination identifier and the transmitted second combination identifier are displayed by the communication apparatus.”  It is indefinite and unclear as to the intent of this limitation.  What is being displayed?  As discussed above, there is no clear disclosure of what a “combination identifier” is.  Thus, when the first combination identifier has been selected, why would the second combination identifier also be displayed?  When the first combination identifier has been selected, how would the second combination identifier also be displayed?  Claim 14 is similarly rejected.  Dependent claims 2, 4, 9, 10, 23 and 34-38 are rejected for failing to remedy the deficiency of their respective independent claim.  For purposes of examination, the Examiner best understands the limitation to mean that some set of settings are displayed to the user.
Claim 23 recites “a user identifier.” This limitation is already instantiated in claim 1.  It is indefinite whether the use in claim 23 is intended to be a different user identifier or the already instantiated user identifier from claim 1.
Claim 34 recites “... second combination identifier is transmitted to the communication apparatus based on another request received from the communication apparatus.” It is indefinite and unclear as to the functioning of this limitation.  According to claim 1 from which claim 34 depends, the second combination identifier is transmitted to the communication apparatus first.  What is the second combination identifier now [i.e. later] being transmitted based on “another request?”  Why would the second combination identifier be transmitted again?  What is the “another request”?  For purposes of examination, the Examiner understands this limitation to mean that the transmission is made for an intent to edit the preset preferences.
Claim 35 recites the limitation "the second combination of print setting values."  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites “... displays an object for inputting the user identifier.” It is indefinite what the intent of this claim limitation represents.  What type “object” would be displayed that would allow for input of user information?  What is the object?  For purposes of examination, the Examiner understands the limitation to mean a UI screen image includes fields to receive the input of the user information in view of at least Figure 10 of the disclosure.
Claim 39 recites the limitation "the first combination of print setting values."  There is insufficient antecedent basis for this limitation in the claim.  Claim 40 is rejected for failing to remedy the deficiency of claim 39 from which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 10, 14, 23, 34, 35 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Bermundo, US Patent 10205846.
Claim 1: Bermundo discloses an image forming apparatus [Abstract] comprising: 
a memory configured to store a first combination identifier corresponding to a first set of print setting values and a second combination identifier corresponding to a second set of print setting values [server print service 208 selects and configures the printer 210 and/or client devices 206 with printer control settings based on document categories (document-specific, document-type), location categories (office name, office location, company name, etc.), and account categories (user login, team, department, and others) ... the print preference types 704 may be stored by the printer 210, by the server 204 or a network storage device or system accessible to the server print service 208 and/or by the client printing service 450 or print engine logic 212, or are stored by the printing preferences database 608 of a cloud hosted printer system 600, col. 4 line 63 – col. 5 line 4 & col. 14 lines 59-64], 
wherein the first combination identifier corresponds to a user identifier and the second combination identifier does not correspond to any user identifier [The set of printing preference types 704 that are presented for selection by the user depend upon what rights the user has been configured with on the printing service 208. At the minimum, users are assigned permission to configure printing preferences for their personal documents or document-types they work with. With additional permissions, a user may also create a user-group or personal team, invite members or friends, and apply printing preferences to that group or team ... This privilege enables the most basic capability, which does not enable the user to set printing preferences ... This privilege level enables users to define printing preferences that follow the user from wherever or whichever device or location the user is printing from, col. 10 lines 52-60 & col. 14 lines 1-36]; 
a controller including a processor [Figure 10], the controller configured to: 
transmit, to a communication apparatus, the second combination identifier without receiving any user identifier [In block 904, the process 900 retrieves default printer control settings (stored as printing preferences) for the printing session ... the process 900 sets default printer control settings for the printing session, col. 13 lines 5-7]; 
receive, from the communication apparatus, a user identifier that has been input to the communication apparatus [when a computing system queries for the default printer control settings to apply for a particular user, the computing system queries the selected printer print drivers 422 or in some cases, the print queue, and receives a set of default printer control settings that accord with the stored printing preferences for the user, col. 13 lines 38-46]; 
select the first combination identifier based on the received user identifier [when the user launches or selects to print from a document-reading application or an application using a document reader plug-in, the print service retrieves, selects and sets the default printing preferences, if any, to apply to the user's session. The printing preferences may be any one or more of the types described previously ... This ensures that the printer control settings are compatible and will work according to the expectations of the user on printouts for the selected printer, col. 13 lines 17-22 & col. 13 lines 38-46]; 
transmit, to the communication apparatus, the selected first combination identifier, wherein the transmitted first combination identifier and the transmitted second combination identifier are displayed by the communication apparatus [server print service 208 in one embodiment supports the following categories of printing preferences: Preferences specific to individual documents Preferences specific to document types Preferences specific to location of document Preferences specific to individual users Preferences specific to teams Preferences specific to departments Preferences specific to office location Preferences specific to other categories ... the printer control settings corresponding to the printing preferences are either passed from the application to the back-end layer 622 for communication to the printer (if it's a printer networked from the cloud hosted printer system 600), or from the back-end layer 622 to the application if the printer is networked from or directly connected to the user's device ... when the user launches or selects to print from a document-reading application or an application using a document reader plug-in, the print service retrieves, selects and sets the default printing preferences, if any, to apply to the user's session, col. 4 lines 53-64, col. 9 line 66 – col. 10 line 44 & col. 13 lines 17-22]; and 
receive, print data from the communication apparatus that has received the first combination identifier and the second combination identifier [printer 210 generates the actual media print out. Print jobs may include a job parameter (described later) that instructs the printer 210 to apply specified [e.g. first combination identifier] or default [e.g. second combination identifier] printer control settings (as determined by applied printing preferences for the job) to the incoming print job, col. 5 lines 63-67]. 

Claim 4: Bermundo discloses the image forming apparatus according to Claim 1, wherein the second combination identifier is registered by a user having an administrative authority of the image forming apparatus [In an office environment, administrators (e.g., IT personnel) will typically be involved in the configuration of printing preferences for employees. This typically involved privileged categories of users, such as administrators, with authority to assign preferences in an office environment. The printing preferences for office workers may be defined, specified, and set only by specially authorized or privileged users ... e.g. Guest Privileges, col. 13 line 60 – col. 14 line 46].  
  
Claim 9: Bermundo discloses the image forming apparatus according to Claim 1, further comprising a printer configured to form an image on a sheet based on the print data received from the communication apparatus [printer 210 generates the actual media print out. Print jobs may include a job parameter (described later) that instructs the printer 210 to apply specified [e.g. first combination identifier] or default [e.g. second combination identifier] printer control settings (as determined by applied printing preferences for the job) to the incoming print job, col. 5 lines 63-67].  

Claim 10: Bermundo discloses the image forming apparatus according to Claim 1, further comprising a Web server, wherein -3- 55150472-v1the Web server is configured to provide, to a Web browser, a Web page for registering the setting information [the server print service 208 may be utilized by client devices in an extended network configuration 300 ... The print drivers 422 are responsible for controlling or interfacing with one or more printer 210 and, in the printer system 200, may interface with one of the services 416 (e.g., client printing service 450) to enable the flexible and hierarchical printing preferences as described herein ... e.g. browser functionality ... as shown in Figures 3 and 4, col. 6 lines 3-60 & col. 7 lines 6-37].  

Claim 14: the method herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected.
  
Claim 23: Bermundo discloses the image forming apparatus according to claim 1, wherein the user identifier received from the communication apparatus is a user identifier of a user that operates the communication apparatus [When a user (e.g., tenant) opens a Print Dialog or Printing Preferences user interface in an application, the application engages the authentication module 604 with the credentials of the user, col. 10 lines 16-28].  
  
Claim 34: Bermundo discloses the image forming apparatus according to claim 1, wherein the second combination identifier is transmitted to the communication apparatus based on another request received from the communication apparatus [client printing service 450 may in some embodiments interact with the server print service 208 via the client interface 504, to look up printing preferences for the user, the user's organization, team, the document 508, and/or document location, col. 9 lines 23-35]. 

Claim 35: Bermundo discloses the image forming apparatus according to claim 1, wherein the second combination of print setting values is able to be used in common by a user of the communication apparatus [In the absence of session specific printer control settings 802 and other types of preferences, the control panel default printer control settings 822 are the applied printer control settings ... e.g. Guest Privileges, col. 12 lines 28-31 & col. 14 lines 1-10].  

Claim 38: Bermundo discloses the image forming apparatus according to claim 1, wherein the second combination identifier is transmitted to the communication apparatus before the first combination identifier is transmitted to the communication apparatus [as shown in Figure 9].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bermundo as applied above in view of Uchikawa (US PgPub 20060005044).
Claim 2: Bermundo discloses the image forming apparatus according to Claim 1.
Bermundo discloses the communication apparatus that has received the first combination identifier and the second combination identifier transmits the print data to the image forming apparatus [when the user launches or selects to print from a document-reading application or an application using a document reader plug-in, the print service retrieves, selects and sets the default printing preferences, if any, to apply to the user's session. The printing preferences may be any one or more of the types described previously ... This ensures that the printer control settings are compatible and will work according to the expectations of the user on printouts for the selected printer, col. 13 lines 17-22 & col. 13 lines 38-46].
Although Bermundo discloses a networked system [col. 4 lines 17-28], Bermundo does not appear to explicitly disclose using an IPP (Internet Printing Protocol).
Uchikawa discloses in a well-known, related system from the same field of endeavor [Abstract] using an IPP (Internet Printing Protocol) [the WEB server 100 provides IPP (Internet Printing Protocol) service to the client PCs 200 and 210, p0054].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Bermundo the utilization of the Internet Printing Protocol (IPP) as disclosed by Uchikawa because it’s a secure application level protocol used for network printing that allows for encryption as discussed by Uchikawa in at least paragraphs 0020-0021.

Claim 36: Bermundo discloses the image forming apparatus according to claim 1, wherein the controller is further configured to: -5- 55150472-v1transmit, to the communication apparatus, a request for authentication, wherein the user identifier is input based on the request [printer 210 generates the actual media print out. Print jobs may include a job parameter (described later) that instructs the printer 210 to apply specified [e.g. first combination identifier] or default [e.g. second combination identifier] printer control settings (as determined by applied printing preferences for the job) to the incoming print job ... Tenants 626 (users) provide authorization credentials to the authentication module 604, which compares the provided credentials to stored values in the credential database 602, and grants access when there's a match ... When a user (e.g., tenant) opens a Print Dialog or Printing Preferences user interface in an application, the application engages the authentication module 604 with the credentials of the user, col. 5 lines 63-67, col. 9 lines 48-52 & col. 10 lines 16-21].  
	Although some type communication between the server and client would necessarily be required, Bermundo does not explicitly disclose transmitting a request for authentication to the communication apparatus.
	Uchikawa discloses in a related system from the same field of endeavor [Abstract] to transmit, to the communication apparatus, a request for authentication, wherein the user identifier is input based on the request [using the setting screen 400 in the authentication processing performed when the WEB server 100 provides IPP (Internet Printing Protocol) service to the client PCs 200 and 210 ... When the IPP service is provided, an SSL button 402 is used for selecting whether the WEB server 100 communicates using HTTP and SSL (in cases where "ON" is selected) or only using HTTP (in cases where "OFF" is selected), p0054-0056].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Bermundo the explicit support for transmitting to the communication apparatus, a request for authentication as disclosed by Uchikawa because it’s a secure application level protocol used for network printing that allows for encryption by utilizing the IPP protocol as discussed by Uchikawa in at least paragraphs 0020-0021.

Claim 37: Bermundo in view of Uchikawa discloses the image forming apparatus according to claim 36.
Bermundo does not explicitly disclose wherein the communication apparatus displays an object for inputting the user identifier based on the transmitted request for authentication.  
Uchikawa discloses wherein the communication apparatus displays an object for inputting the user identifier based on the transmitted request for authentication [using the setting screen 400 in the authentication processing performed when the WEB server 100 provides IPP (Internet Printing Protocol) service to the client PCs 200 and 210 as shown in Figure 4, p0054-0056].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Bermundo the explicit support for displaying an interactive screen for inputting the user identifier based on the transmitted request for authentication as disclosed by Uchikawa because allows for verifying the user’s authorization of services.

Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bermundo as applied above in view of Nakao (US Pub 20020035941).
Claim 39: Bermundo discloses the image forming apparatus according to claim 1.
Bermundo does not appear to explicitly disclose wherein the first combination identifier is a name of the first combination of print setting values.  
Nakao discloses in a related system from the same field of endeavor [Abstract] wherein the combination identifier is a name of the first combination of print setting values [as shown in at least Figures 8A, 8B, 9A & 9B].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Bermundo the support wherein the first combination identifier is a name of the first combination of print setting values as disclosed by Nakao because it provides to the user their previous setting combinations and where the name is representative of a unique combination or a common combination set by an administrator.

Claim 40: Bermundo in view of Nakao discloses the image forming apparatus according to claim 38, wherein the print data is generated based on a print instruction received in a situation that the name has been selected by a user of the communication apparatus [printer 210 generates the actual media print out. Print jobs may include a job parameter (described later) that instructs the printer 210 to apply specified [e.g. first combination identifier] or default [e.g. second combination identifier] printer control settings (as determined by applied printing preferences for the job) to the incoming print job ... set of printing preference types 704 that are presented for selection by the user depend upon what rights the user has been configured with on the printing service 208, col. 5 lines 63-67 & col. 10 lines 52-57].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iizuka, US Pub 20070097448, discloses in a related system managing access to a printer’s resources based on access control information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672